NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         OCT 29 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    19-10145

                Plaintiff-Appellee,              D.C. No. 2:14-cr-00274-DGC-1

  v.
                                                 MEMORANDUM*
KENNETH WAYNE LITES, AKA Kenneth
Lites,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

       Kenneth Wayne Lites appeals from the revocation of supervised release and

the 9-month sentence and 24-month term of supervised release imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Lites’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided Lites the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to address on direct appeal Lites’s claims of ineffective

assistance of counsel, which he raised in the pro se notice of appeal. See United

States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  19-10145